                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 NATIONAL ASSOCIATION FOR THE                               ECF CASE
 ADVANCEMENT OF COLORED PEOPLE,
 SPRING VALLEY BRANCH, et al.,                              Case No. 7:17-cv-08943

                                 Plaintiffs,                DISTRICT JUDGE
                                                            CATHY SEIBEL
                v.
                                                            MAGISTRATE JUDGE
 EAST RAMAPO CENTRAL SCHOOL                                 JUDITH C. MCCARTHY
 DISTRICT, et al.,

                                 Defendants.



                    DECLARATION OF DAVID J. BUTLER
      IN SUPPORT OF THE DISTRICT’S MOTION FOR SUMMARY JUDGMENT

        Pursuant to 28 U.S.C. § 1746, I, David J. Butler, declare under penalty of perjury that the

foregoing is true and correct:

        1.     I am an attorney with Morgan, Lewis & Bockius LLP, 1111 Pennsylvania Avenue,

NW, Washington, DC 20004, and I represent the East Ramapo Central School District (the

District).

        2.     I am a member in good standing of the bar of the State of New York and this Court.

        3.     I submit this declaration in support of the District’s Motion for Summary Judgment.

        4.     Attached as Exhibit 1 is a true and correct copy of the official results from East

Ramapo Central School District’s May 20, 2008 school board election.

        5.     Attached as Exhibit 2 is a true and correct copy of the official results from East

Ramapo Central School District’s May 19, 2009 school board election.

        6.     Attached as Exhibit 3 is a true and correct copy of the official results from East

Ramapo Central School District’s May 11, 2010 school board election.
       7.     Attached as Exhibit 4 is a true and correct copy of the official results from East

Ramapo Central School District’s May 17, 2011 school board election.

       8.     Attached as Exhibit 5 is a true and correct copy of the official results from East

Ramapo Central School District’s May 15, 2012 school board election.

       9.     Attached as Exhibit 6 is a true and correct copy of the official results from East

Ramapo Central School District’s May 21, 2013 school board election.

       10.    Attached as Exhibit 7 is a true and correct copy of the official results from East

Ramapo Central School District’s May 20, 2014 school board election.

       11.    Attached as Exhibit 8 is a true and correct copy of the official results from East

Ramapo Central School District’s May 19, 2015 school board election.

       12.    Attached as Exhibit 9 is a true and correct copy of the official results from East

Ramapo Central School District’s May 17, 2016 school board election.

       13.    Attached as Exhibit 10 is a true and correct copy of the official results from East

Ramapo Central School District’s May 16, 2017 school board election.

       14.    Attached as Exhibit 11 is a true and correct copy of the official results from East

Ramapo Central School District’s May 15, 2018 school board election.

       15.    Attached as Exhibit 12 is a true and correct copy of the September 14, 2018 Expert

Report (without exhibits) submitted by Plaintiffs’ Demography Expert, William Cooper.

       16.    Attached as Exhibit 13 is a true and correct copy of the October 26, 2018 Expert

Report submitted by Dr. John Alford.

       17.    Attached as Exhibit 14 is a true and correct copy of the 2017 Monitor Report,

authored by Charles A. Szuberla, Jr. and John W. Sipple and titled, A New Beginning: A Report

on the East Ramapo Central School District.



                                               2
       18.     Attached as Exhibit 15 are true and correct excerpts of the transcript of the

deposition of Bernard Charles, Jr.

       19.     Attached as Exhibit 16 are true and correct excerpts of the transcript of the

deposition of Eustache Clerveaux.

       20.     Attached as Exhibit 17 are true and correct excerpts of the transcript of the

deposition of plaintiff Julio Clerveaux.

       21.     Attached as Exhibit 18 are true and correct excerpts of the transcript of the

deposition of Oscar Cohen.

       22.     Attached as Exhibit 19 are true and correct excerpts of the transcript of the

deposition of plaintiff Chevon Dos Reis.

       23.     Attached as Exhibit 20 are true and correct excerpts of the transcript of the

deposition of Jean Fields.

       24.     Attached as Exhibit 21 are true and correct excerpts of the transcript of the

deposition of Pierre Germain.

       25.     Attached as Exhibit 22 are true and correct excerpts of the transcript of the

deposition of Shaya Glick.

       26.     Attached as Exhibit 23 are true and correct excerpts of the transcript of the

deposition of plaintiff Eric Goodwin.

       27.     Attached as Exhibit 24 are true and correct excerpts of the transcript of the

deposition of plaintiff Jose Vitelio Gregorio.

       28.     Attached as Exhibit 25 are true and correct excerpts of the transcript of the

deposition of Margaret (“Peggy”) Hatton.




                                                 3
       29.     Attached as Exhibit 26 are true and correct excerpts of the transcript of the

deposition of Hersh Horowitz.

       30.     Attached as Exhibit 27 are true and correct excerpts of the transcript of the Rule

30(b)(6) deposition of the National Association for the Advancement of Colored People, Spring

Valley Branch’s designee, Willie J. Trotman.

       31.     Attached as Exhibit 28 are true and correct excerpts of the transcript of the

deposition of plaintiff Hillary Moreau.

       32.     Attached as Exhibit 29 are true and correct excerpts of the transcript of the

deposition of Yehuda Oshry.

       33.     Attached as Exhibit 30 are true and correct excerpts of the transcript of the

deposition of Yonah Rothman.

       34.     Attached as Exhibit 31 are true and correct excerpts of the transcript of the

deposition of Kalman Weber.

       35.     Attached as Exhibit 32 are true and correct excerpts of the transcript of the

deposition of Emilia White.

       36.     Attached as Exhibit 33 are true and correct excerpts of the transcript of the

deposition of Steve White.

       37.     Attached as Exhibit 34 are true and correct excerpts of the transcript of the

deposition of Aron Wieder.

       38.     Attached as Exhibit 35 is a true and correct copy of the Declaration of Bernard

Charles, Jr.

       39.     Attached as Exhibit 36 is a true and correct copy of the Declaration of Eustache

Clerveaux.



                                               4
          40.   Attached as Exhibit 37 is a true and correct copy of the Declaration of plaintiff

Julio Clerveaux.

          41.   Attached as Exhibit 38 is a true and correct copy of the Declaration of Oscar Cohen.

          42.   Attached as Exhibit 39 is a true and correct copy of the Declaration of plaintiff

Chevon Dos Reis.

          43.   Attached as Exhibit 40 is a true and correct copy of the Declaration of Jean Fields.

          44.   Attached as Exhibit 41 is a true and correct copy of the Declaration of Pierre

Germain.

          45.   Attached as Exhibit 42 is a true and correct copy of the Declaration of plaintiff Eric

Goodwin.

          46.   Attached as Exhibit 43 is a true and correct copy of the Declaration of plaintiff Jose

Vitelio Gregorio.

          47.   Attached as Exhibit 44 is a true and correct copy of the Declaration of Margaret

(“Peggy”) Hatton.

          48.   Attached as Exhibit 45 is a true and correct copy of the Declaration of Stephen

G. Price.

          49.   Attached as Exhibit 46 is a true and correct copy of the Declaration of Dorothy

Miller.

          50.   Attached as Exhibit 47 is a true and correct copy of the Declaration of Willie J.

Trotman.

          51.   Attached as Exhibit 48 is a true and correct copy of the Declaration of Aron

Wieder.




                                                  5
         52.   Attached as Exhibit 49 is a true and correct copy of the Declaration of Suzanne

Young-Mercer.

         53.   Attached as Exhibit 50 is a true and correct copy of the District’s “Register to Vote”

website, available at https://www.ercsd.org/Page/287 (accessed March 4, 2019).

         54.   Attached as Exhibit 51 is a true and correct copy of the District’s “Board of

Education” website, available at https://www.ercsd.org/domain/1420 (accessed March 4, 2019).

         55.   Attached as Exhibit 52 is a true and correct copy of the District’s “Running for

Board of Education” website, available at https://www.ercsd.org/Page/290 (accessed March 4,

2019).

         56.   Attached as Exhibit 53 is a true and correct copy of the District’s “Board Members”

website, available at https://www.ercsd.org/Page/90 (accessed March 4, 2019).

         57.   Attached as Exhibit 54 is a true and correct copy of SW-0000013033, an e-mail

sent from Steve White to Constance Frazier on 8/18/12.

         58.   Attached as Exhibit 55 is a true and correct copy of PL0009835, the minutes from

a 12/10/2009 meeting of the East Ramapo Stakeholders.

         59.   Attached as Exhibit 56 is a true and correct copy of PL0009837, the minutes from

a 3/2/2010 meeting of the East Ramapo Stakeholders.

         60.   Attached as Exhibit 57 is a true and correct copy of ECF No. 25-5, an e-mail sent

from Emilia White to Willie Trotman on 3/2/12.

         61.   Attached as Exhibit 58 is a true and correct copy of ECF No. 16-2, a copy of

Section 2120 of the East Ramapo Central School District’s policies, titled “Board Member

Elections.”




                                                 6
       62.    Attached as Exhibit 59 is a true and correct copy of SW-0000014375, an e-mail

sent from Steve White to Denise Kronstadt on 2/14/13.

       63.    Attached as Exhibit 60 is a true and correct copy of SW-0000019457, an e-mail

sent from Steve White to Oscar Cohen on 2/10/17.

       64.    Attached as Exhibit 61 is a true and correct copy of SW-0000013216, an e-mail

sent from Steve White to Peggy Hatton on 10/8/12.

       65.    Attached as Exhibit 62 is a true and correct copy of SW-0000007729, a 2011

campaign flier.

       66.    Attached as Exhibit 63 is a true and correct copy of SW-0000020987, an e-mail

sent from Steve White to Power of Ten on 1/12/16.

       67.    Attached as Exhibit 64 is a true and correct copy of EW-0000019847, an e-mail

sent from Steve White to several former board candidates on 12/18/15.

       68.    Attached as Exhibit 65 is a true and correct copy of SW-0000052536, a set of

completed questionnaires from prospective 2016 board candidates.

       69.    Attached as Exhibit 66 is a true and correct copy of SW-0000027287, an e-mail

sent from Steve White to prospective 2016 board candidates on 2/9/16.

       70.    Attached as Exhibit 67 are true and correct excerpts of the transcript of the

deposition of Matthew A. Barreto.

       71.    Attached as Exhibit 68 is a true and correct copy of the July 29, 2018 Preliminary

Expert Report submitted by Plaintiffs’ political science experts, Dr. Matthew Barreto and Dr.

Loren Collingwood.




                                              7
         72.    Attached as Exhibit 69 is a true and correct copy of the September 14, 2018 Expert

Report submitted by Plaintiffs’ political science experts, Dr. Matthew Barreto and Dr. Loren

Collingwood.


Dated:         March 4, 2019

                                                    s/ David J. Butler
                                                    David J. Butler




                                                8
